Citation Nr: 0915060	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  03-32 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
right knee injury, evaluated as 10 percent disabling prior to 
August 1, 2005, and as 10 percent disabling with an 
additional 10 percent rating due to ligament laxity, from 
August 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from October 1973 to April 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the Veteran's claims. 

In a September 2005 rating decision, the RO awarded the 
Veteran an additional 10 percent evaluation for his right leg 
disability, due to laxity, effective August 1 2005; therefore 
the issues in appellate status are as noted above.

A hearing before the undersigned Veterans Law Judge at the RO 
was held in January 2006.  A copy of the hearing transcript 
is of record and has been reviewed.

In November 2006, the Board denied entitlement to an 
increased evaluation for the residuals of a right knee 
injury, evaluated as 10 percent disabling prior to August 1, 
2005; denied entitlement to an evaluation higher than 10 
percent for residuals of right knee injury, with a separate 
10 percent evaluation for instability for the period from 
August 1, 2005; and determined that a January 14, 1999, 
rating decision did not contained clear and unmistakable 
error.  

The Veteran subsequently filed a timely appeal of the Board's 
November 2006 decision with the United States Court of 
Appeals for Veterans Claims (Court).  In January 2008, the 
Court vacated the November 2006 Board's decision that denied 
entitlement to an increased evaluation for the residuals of a 
right knee injury, evaluated as 10 percent disabling prior to 
August 1, 2005; and denied entitlement to an evaluation 
higher than 10 percent for residuals of right knee injury, 
with a separate 10 percent evaluation for instability for the 
period from August 1, 2005.  Those issues were remanded to 
the Board for readjudication consistent with the January 2008 
Joint Motion for Partial Remand.  The Veteran explicitly 
abandoned his appeal of the Board's determination that there 
was no clear and unmistakable error in a January 1999 rating 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking an increased rating for his right knee 
disability.  

VA examination report of July 2001 reflects that the 
Veteran's right knee showed 90 degrees of flexion and 10 
degrees of extension.  There was no instability.  Function 
was noted to be affected by weakened movement, fatigue, and 
pain, but there was no incoordination.

A VA surgical history and physical dated January 2005 that he 
felt occasional "giving way" of his knee, the Veteran's knee 
was noted to be stable to varus and valgus testing at that 
time.  Range of motion of the right knee was from 3 to 130 
degrees at that time.  Range of motion testing conducted 
during a follow up checkup in later January 2005 noted the 
right knee to have no instability, and found the right knee 
to have a range of motion of 5 to 120 degrees.  Due to 
surgery in January 2005, the Veteran was granted a temporary 
total evaluation from January 10, 2005, to July 31, 2005.

A physical therapy note dated February 2005 showed that the 
Veteran had full range of extension of the knee, and 140 
degrees of knee flexion, with no instability noted.

A July 2005 VA examination report indicates that the Veteran 
had a slight laxity of the medial collateral ligament on the 
right knee, of grade 1/4.  Range of motion of the right knee 
was noted to be from -10 degrees to 100 degrees/140, with a 
negative Lachman test and negative drawer test.

A March 2006 VA outpatient treatment record reflects that the 
Veteran's right knee had a full range of motion; no laxity 
was noted.

In November 2006, the Board denied the Veteran's increased 
rating claim for a right knee disability.  In doing so, the 
Board concluded that an increased rating on the basis of loss 
of function or pain was not warranted.  However, the Joint 
Motion notes that the July 2005 examiner did not discuss 
whether, at the time of the examination, the Veteran was 
experiencing a flareup, despite the veteran's reports of 
flareups.  Thus, the Joint Motion suggests that the July 2005 
VA examination was insufficient in that it is unclear whether 
the Veteran has functional limitation during flareups.  It 
was noted that the record is void of an examination 
determining whether the Veteran has functional limitation 
during flare ups.  

Inasmuch as this claim is being remanded, the Board notes 
that the Court recently held in Vazquez-Flores v. Peak, 22 
Vet. App. 37 (2008), that for an increased rating claim, 
section §5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, 
under Vazquez, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Thus, a corrective VCAA notice letter complying with the 
Vazquez criteria should be furnished to the veteran on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue a corrective 
VCAA notification letter to the Veteran 
with regard to issue of entitlement to an 
increased rating for residuals of a right 
knee injury, evaluated as 10 percent 
disabling prior to August 1, 2005, and as 
10 percent disabling with an additional 
10 percent rating due to ligament laxity, 
from August 1, 2005.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  In 
particular, the letter must notify the 
Veteran that, to substantiate his 
increased rating claim for residuals of 
right knee injury,

(a) he must provide, or ask the Secretary 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his service-connected 
residuals of right knee injury, and the 
effect that the worsening has on his 
employment and daily life;

(b) if the Diagnostic Code (DC) under 
which he is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by his demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening on his employment and 
daily life (such as a specific 
measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to him;

(c) should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability from 
0% to as much as 100% (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and

(d) the notice must also provide examples 
of the types of medical and lay evidence 
that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected 
residuals of right knee injury.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  All 
indicated tests, including x-rays, should 
be conducted.

The examiner should comment on any 
symptomatology shown to be present and 
due to service-connected residuals of 
right knee injury.

The examiner should report the range of 
motion measurements for the right knee in 
degrees, noting any pain on motion that 
the Veteran experiences.

The examiner must indicate whether there 
is any recurrent subluxation or lateral 
instability in the right knee.  If there 
is subluxation and/or lateral 
instability, the examiner should 
characterize its degree.  In this regard, 
the terms "severe," "moderate," and 
"slight" are the preferred adjectives.

The examiner is also requested to note 
whether the Veteran's right knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  

Lastly, the examiner should express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
Veteran uses his right knee repeatedly 
over a period of time.  

The examiner should reconcile any 
findings and opinions with the outpatient 
records, the July 2001 VA examination 
report, and the July 2005 VA examination 
report.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

3.  The RO/AMC should review the entire 
record, and then readjudicate the 
Veteran's increased rating claim for 
residuals of a right knee injury, 
evaluated as 10 percent disabling prior 
to August 1, 2005, and as 10 percent 
disabling with an additional 10 percent 
rating due to ligament laxity, from 
August 1, 2005.  If the benefits sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal, as well 
as a summary of the evidence received 
since the issuance of the most recent 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board.  No 
action is required of the Veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




